     Case 1:19-cv-00573-ECM-SMD Document 25 Filed 08/04/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

ERNESTINE L. COLEMAN,                            )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )    CIV. ACT. NO. 1:19-cv-573-ECM
                                                 )               (WO)
DOTHAN COUNTRY CLUB,                             )
                                                 )
       Defendant.                                )

                          MEMORANDUM OPINION and ORDER

       On June 23, 2020, the Magistrate Judge entered a Recommendation that summary

judgment be entered in favor of the Defendant and against the Plaintiff. (Doc. 22). On

July 8, 2020, the Plaintiff filed a response to the Recommendation seeking to voluntarily

dismiss this action without prejudice. (Doc. 23). The Defendant opposes a voluntary

dismissal without prejudice. (Doc. 24).

       “Rule 41(a) of the Federal Rules of Civil Procedure governs a plaintiff's ability to

dismiss an action voluntarily and without prejudice.” Arias v. Cameron, 776 F.3d 1262,

1268 (11th Cir. 2015). “A district court enjoys broad discretion in determining whether to

allow a voluntary dismissal under Rule 41(a)(2).” Id., at 1268. “The purpose of Rule

41(a)(2) ‘is primarily to prevent voluntary dismissals which unfairly affect the other side,

and to permit the imposition of curative conditions.’” Id. at 1268–69 (quoting McCants v.

Ford Motor Co., Inc., 781 F.2d 855, 856 (11th Cir. 1986) (citation and internal quotation

marks omitted)). “While the district court ‘should keep in mind the interests of the

defendant, for Rule 41(a)(2) exists chiefly for protection of defendants,’ id., the court
      Case 1:19-cv-00573-ECM-SMD Document 25 Filed 08/04/20 Page 2 of 2




should also weigh the relevant equities and do justice between the parties in each case,

imposing such costs and attaching such conditions to the dismissal as are deemed

appropriate.” Id. (quoting McCants, 781 F.2d at 857).

       The Plaintiff’s request to dismiss her case without prejudice comes too late. The

Magistrate Judge recommended granting the Defendant’s motion for summary judgment

on the merits of the Plaintiff’s claims. To allow the Plaintiff to dismiss her claims without

prejudice at this time would unfairly prejudice the Defendant and place the Plaintiff’s

interests in a far superior and unequitable position over the Defendant’s interests. At this

juncture, the Court will not permit the Plaintiff to dismiss her case without prejudice.

       The Plaintiff filed no objections to the Recommendation of the Magistrate Judge.

After an independent review of the file and upon consideration of the Recommendation,

and for good cause, it is

       ORDERED as follows:

        1. the Recommendation of the Magistrate Judge is ADOPTED;

        2. the Defendant’s motion for summary judgment is GRANTED;

        3. judgment is entered in favor of the Defendants; and

        4. this case is DISMISSED with prejudice.

       A separate Final Judgment will be entered.

       DONE this 4th day of August, 2020.


                             /s/ Emily C. Marks
                            EMILY C. MARKS
                            CHIEF UNITED STATES DISTRICT JUDGE
